Citation Nr: 0705160	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  99-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic 
inflammation of the cervix.

2.  Eligibility for VA dental treatment


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to September 
1975 and from December 1990 to June 1991.  She also had 
additional periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in December 2000 and October 2005.  The Board notes 
that the veteran's appeal initially included a claim of 
entitlement to service connection for asthma, bronchitis, and 
upper respiratory infection/pneumonia and that by way of a 
June 2006 rating decision, the RO granted service connection 
for these disabilities.  This is considered a full grant of 
the benefits sought as to this issue.  As such, this issue is 
no longer considered to be in appellate status.

The issue of entitlement to service connection for chronic 
inflammation of the cervix is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran had actual notice of the 90-day time limit on 
making an application for one-time dental treatment 
subsequent to discharge from active duty service and the 
veteran did not make an application for dental treatment 
within the 90-day time limit.


CONCLUSION OF LAW

Entitlement to service connection for periodontal disease 
with pulled teeth and partial denture for the purpose of 
eligibility for outpatient dental treatment is not warranted.  
38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in June 2001, February and April 2004, and 
October 2005 letters, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
establish service connection, including information on 
eligibility for VA dental treatment, as well as specifying 
what information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for her to advise VA of or submit any further evidence that 
pertains to her claim.

The Board notes that the letters from the RO did not advise 
the veteran of the information and evidence necessary to 
establish disability ratings and effective dates as to the 
claim on appeal.  However, in light of the denial of the 
claim on appeal, any question as to the proper disability 
rating or effective date to be assigned is rendered moot.  
Moreover, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
her claim.  The record includes service medical records and 
VA treatment records.  The Board notes that the veteran has 
been afforded a VA dental examination in connection with her 
claim.  As such, the Board finds that the record includes 
sufficient medical evidence to decide the claim at hand and 
that the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Eligibility for VA dental treatment

The veteran is claiming service connection for a dental 
condition for the purposes of obtaining VA dental treatment.  
In correspondence dated in August 2001, the veteran claimed 
to have been treated for periodontal disease during active 
duty service, resulting in some teeth being pulled and a 
partial denture being made.  She stated that upon her release 
from active duty in 1991, she was told to go to the local VA 
dental facility within 90 days to have a permanent partial 
denture made.  She noted that she was moving to Alabama at 
the time and that when she arrived in Alabama, she tried to 
make an appointment, but was told she was past the 90 day 
limit.

Under 38 C.F.R. § 17.161 (2006), outpatient dental treatment 
may be authorized if the claimant falls into one of several 
enumerated classes.  See also 38 U.S.C.A. § 1712(b) (West 
2003); 38 C.F.R. § 17.93.

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment.  38 C.F.R. § 
17.161(a).  As the record shows that the veteran does not 
have a service-connected compensable dental disability, this 
provision is inapplicable in the instant case.

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service- 
connected noncompensable condition, but only if: (i) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, for a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable from any 
other period of active military, naval, or air service of not 
less than 180 days; (ii) application for treatment is made 
within 90 days of such discharge or release; (iii) the 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90 
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and (iv) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the veteran.  Those veterans discharged 
from their final period of service after August 12, 1981 who 
reentered active military service within 90 days after the 
date of a discharge or release from a prior period of active 
military service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods 
of service within 90 days from the date of their final 
discharge or release.  If competent authority has corrected a 
disqualifying discharge or release, application may be made 
within 90 days after the date of correction.  38 C.F.R. § 
17.161(b)(1).

Class II also includes those veterans having a service- 
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service which took place before October 1, 1981 
in certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  Those veterans 
discharged from their final period of service before August 
13, 1981, who had reentered active military service within 
one year from the date of a prior discharge or release, may 
apply for treatment of service-connected noncompensable 
dental conditions relating to any such prior periods of 
service within one year of their final discharge or release.  
If a disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction. 38 C.F.R. § 17.161(b)(2).

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c).  As the 
veteran is not alleging that her periodontal disease resulted 
from combat wounds or dental trauma, this provision is 
inapplicable in the instant case.

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.  38 C.F.R. § 
17.161(d).  Under Class II(c), those who were prisoners of 
war for 90 days or more, as determined by the concerned 
military service department, may be authorized any needed 
dental treatment.  38 C.F.R. § 17.161(e).  As there is no 
evidence of record showing that the veteran was a prisoner of 
war for any length of time, these provisions are inapplicable 
in the instant case.

Under Class IIR, any veteran who had made prior application 
for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions: (i) an application for such retroactive benefits 
is made within one year of April 5, 1983; and (ii) existing 
VA records reflect a prior denial of the claim.  38 C.F.R. § 
17.161(f).  As the veteran's application for benefits was not 
filed until 1997, this provision is inapplicable in the 
instant case.

Under Class III, those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g).  As 
there is no medical evidence of record indicating that the 
veteran has a dental condition professionally determined to 
be aggravating disability from an associated service-
connected condition or disability, this provision is 
inapplicable in the instant case.

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment.  38 C.F.R. § 17.161(h).  Under Class V, a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C.A., Chapter 31, may be authorized dental 
services as are professionally determined to be necessary for 
any of the reasons enumerated in 38 C.F.R. § 17.47(g), 
17.161(i) (2006).  As the veteran's claims file does not 
reflect that the veteran has a total schedular disability 
rating or that the veteran is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, these 
provisions are inapplicable in the instant case.

Finally, under Class VI, any veterans scheduled for admission 
or are otherwise receiving care and service under 38 
U.S.C.A., Chapter 17, may receive outpatient dental care 
which is medically necessary (i.e., for a dental condition 
clinically determined to be complicating a medical condition 
currently under treatment).  38 C.F.R. § 17.161(j).  There is 
no evidence of record indicating that the veteran is 
scheduled for admission or is otherwise receiving care and 
service under 38 U.S.C.A., Chapter 17.  Thus, this provision 
is inapplicable in the instant case.

The Board is mindful of the Court's holding in Mays v. Brown, 
5 Vet. App. 302 (1993), which found that a veteran who is to 
be released from service shall be given a written explanation 
of the eligibility requirements for VA outpatient dental 
treatment pursuant to 38 U.S.C.A. § 1712(b)(2); that the 
explanation shall be signed by the service member, or shall 
include a certification that the member refused to sign; and 
that if there is no certification of record, the time limit 
is not considered to have begun.  Mays, 5 Vet. App. at 306.  
The Board notes in the instant case that the veteran's DD 
Form 214 does not reflect that she was given a written 
explanation of the eligibility requirements for VA outpatient 
dental treatment pursuant to 38 U.S.C.A. § 1712(b)(2); 
nevertheless, the Board finds that by way of her August 2001 
correspondence, the veteran acknowledges that she had actual 
notice of the time-limit requirements.  The Board notes that 
the veteran expressly states that she was told to go to the 
local VA dental facility within 90 days to have a permanent 
partial denture made.  Thus, although a written record of 
this notice is lacking, the Board finds that the veteran's 
own statements expressly acknowledge that she received notice 
of the 90-day filing limit for dental treatment upon her 
discharge from active duty service.  As such, the Board finds 
that the veteran is not eligible for VA dental treatment 
under Class II for a one-time correction of the service- 
connected noncompensable condition because her application 
for treatment was made outside the 90 day time limit 
following discharge or release.  See 38 C.F.R. § 
17.161(b)(1).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for periodontal disease 
with pulled teeth and partial denture for the purpose of 
eligibility for outpatient dental treatment is denied.


REMAND

The Board notes that the veteran has applied for entitlement 
to service connection for a disability manifested by chronic 
inflammation of the cervix.  

The October 2005 Board remand noted that the veteran had 
gynecological problems during her first period of active duty 
including abnormal PAP smears.  Specifically, when she was 
examined in September 1975, it was noted that she had chronic 
cervication and there was evidence of an old infection of the 
cervix.  More recent evidence shows that she has continued 
problems included abnormal uterine bleeding, abnormal PAP 
smears, and dysplasia of the cervix.  It was noted that she 
was afforded a VA gynecological examination in March 2005 to 
reconcile the nature and etiology of any problems of the 
cervix but the Board found this examination inadequate as the 
veteran's service medical history was not reviewed and 
remanded the matter for a new VA examination.  The veteran 
underwent a new VA examination in November 2005.  The 
examination report noted that subsequent to active duty 
service, in 1997, the veteran had a colposcopy and biopsy for 
atypical squamous cells in her pap smear and that the 
cervical biopsy showed moderate cervical dysplasia and a cone 
biopsy was performed which showed mild cervical dysplasia.  
The examination report noted that although the veteran had 
essentially normal pap smears since that time, she again had 
an abnormal pap smear in January 2005.  The Board finds that 
this examination report is inadequate because it does not 
address whether or not the veteran has a current disability 
manifested by chronic inflammation of the cervix and, if so, 
whether or not it is etiologically related to her active duty 
service.  As such, the Board finds that this matter must be 
remanded for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should undergo a VA 
gynecological examination for purposes of 
determining the nature and etiology of any 
chronic problems of the cervix.  All 
studies deemed appropriate should be 
performed, and all findings should be set 
forth in detail.  The examiner must review 
the claims folder and a copy of this 
remand prior to the examination.  In the 
report of the examination, the examiner 
should respond specifically to each of the 
following items:

Does the veteran have a chronic disability 
of the cervix? If so, the disability 
should be identified.

For each identified disability, an opinion 
should be provided as to whether it is at 
least as likely as not that such 
disability is related to a disease or 
injury in service. The clinical 
significance, if any, of the notation of 
chronic cervication on her August 1975 
separation examination should be 
described.

If it is not feasible to answer the above 
listed questions, this should be so 
stated.

The veteran must be properly informed of 
her scheduled VA examination and she 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655. If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of her failure to report, including a 
statement as to whether she failed to 
appear without notice, or whether she 
requested cancellation or postponement and 
rescheduling of the examination.

2.  The RO should review the veteran's 
claim for service connection for a 
disability manifested by chronic 
inflammation of the cervix based on all of 
the evidence on file.  All appropriate 
laws and regulations should be applied.  
If the benefit being sought by the veteran 
is not resolved to her satisfaction, she 
should be sent a supplemental statement of 
the case.

3.  After the veteran has been given an 
opportunity to respond to the supplemental 
statement of the case, the claims folder 
shall be returned to the Board for further 
appellate review.  No action is required 
of the veteran until she receives further 
notice.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


